Citation Nr: 0714346	
Decision Date: 05/15/07    Archive Date: 06/01/07

DOCKET NO.  04-33 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for 
service-connected schizoaffective disorder (now paranoid 
schizophrenia).

2.  Entitlement to service connection a head concussion.  

3.  Entitlement to service connection for vertigo.

4.  Entitlement to service connection for a bilateral knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Shonk, Associate Counsel 


INTRODUCTION

The veteran served on active duty from July 1981 to April 
1992.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  In addition to the issues on the cover page of this 
decision, the determination on appeal also denied a claim of 
service connection for compression fracture of the spine.  An 
October 2004 rating decision, however, allowed the latter 
claim, which was considered a full grant of benefits sought 
on appeal.  Additionally, an October 2004 rating decision 
granted an increased rating of 70 percent for paranoid 
schizophrenia effective June 16, 2003, the date of claim.  
The appeal remains pending, however, because a maximum 
schedular was not assigned.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  

The issue of service connection for vertigo is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran's service-connected schizophrenia has not 
manifested with symptoms such as gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.   

2.  The probative medical evidence shows that the veteran 
does not currently suffer from any neurological residual from 
an in-service head concussion.  

3.  The probative medical evidence found that the veteran's 
knees were normal for his age.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating in excess of 70 
percent for service-connected paranoid schizophrenia 
(formerly schizoaffective disorder) have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9203 (2006).

2.  Service connection for a head concussion is not 
warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  

3.  A chronic bilateral knee disorder was not incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
or her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See 38 C.F.R. § 3.159.  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
any award of benefits.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits is issued by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

In June 2003 and March 2004 letters, the RO notified the 
veteran of the evidence needed to substantiate a claim of 
service connection such that the evidence should show a 
current disability, an injury or disease that began or was 
made worse during military service, and a relationship 
between a current disability and military service.  
Additionally, the June 2003 letter told the veteran that for 
an increased rating claim the evidence should show a service-
connected disability had worsened.  Additionally, the March 
2004 letter told the veteran that if there was any other 
evidence or information that he thought would support his 
claim, he should let VA know.  Any concern regarding notice 
of disability rating and effective date under Dingess is 
rendered moot because the claims below are denied.  

In both letters, the RO told the veteran what evidence VA 
would obtain and what information and evidence he should 
provide.  The veteran was notified that VA was responsible 
for getting relevant records from a Federal agency and that 
VA would make reasonable efforts to get records not held by a 
Federal agency like records from State or local government, 
private doctors and hospitals, or current or former 
employers.  

In view of the foregoing, VA sufficiently gave notice to the 
veteran regarding the evidence needed to substantiate his 
claims, the avenues by which he might obtain such evidence, 
and the allocation of responsibilities between him and VA in 
obtaining such evidence.  See Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005); see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  

It is noted the totality of the letters above provided 
appropriate notice, and in terms of any timing error, the RO 
issued a December 2004 supplemental statement of the case 
(SSOC) following all of the notification letters.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006) 
(recognizing that a timing-of-notice error, as determined in 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), can be 
cured by a readjudication following notification, and a SSOC 
can constitute a readjudication).  Thus, any timing-of-notice 
error in this case has been cured.  

Next, the VCAA requires VA to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  In this case, the 
RO obtained VA treatment records from 1998 to 2004, and the 
veteran's service medical records are in the file.  The 
veteran submitted numerous lay contentions in his notice of 
disagreement.  It is noted that it appears pursuant to an old 
appeal that the RO had sought records from the Social 
Security Administration (SSA); pursuant to the present 
appeal, however, the record indicated that the veteran was 
not at this time in receipt of SSA disability benefits.  
Particuarly, a VA treatment provider noted in August 2004 
that eventually pursuing disability benefits might have to be 
considered should the veteran's mental disorder worsen to the 
point that he could no longer work.  Neither the veteran nor 
his representative has identified any outstanding federal 
records; particularly, the veteran responded to the March 
2004 VCAA letter with a statement that he had submitted all 
additional records pursuant to his claim.  The record also 
contains numerous VA examination reports, and additional 
assessment is not necessary because those of record are 
sufficient for a decision on the claims.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Thus, the appellant has been given an essential opportunity 
to advance his claims.  Overton v. Nicholson, 20 Vet. App. 
427, 438 (2006) (recognizing that a review of the entire 
record, in relation to 38 U.S.C.A. § 7104(a), and examination 
of various predecisional communications, can assist in 
determining whether the veteran had been "afforded a 
meaningful opportunity to participate in the adjudication").  
No prejudice results in proceeding with the issuance of a 
final decision in this case.  Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

For all of these reasons, VA has fulfilled its duties to the 
veteran under the VCAA.


A rating in excess of 70 percent for service-connected 
schizoaffective disorder (now paranoid schizophrenia)

A complete review of the record shows that the next highest 
rating of 100 percent is not appropriate at this time.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.  Additionally, where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  Compare Fenderson v. West, 12 Vet. 
App. 119, 125-26 (1999), which recognizes that at the time of 
an initial award, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.

When evaluating a mental disorder, VA shall consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  VA shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on the 
examiner's assessment of the level of disability at the 
moment of examination.  38 C.F.R. § 4.126(a).

Pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9203, a 100 
percent rating may be assigned when there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

A May 2002 VA mental health noted indicated that the 
veteran's mood was stable and he was doing well.  Despite 
feelings of being overwhelmed at work, the veteran was 
managing appropriately, and the assessor noted that he was 
well groomed, engaged, and pleasant.  In July 2002, the 
veteran indicated that he was involved in multiple projects 
at work, and was excited.  The assessor noted that the 
veteran's mood was mildly elevated, his speech mildly 
pressured, and thinking well-organized.  In August 2002, a 
medication management note indicated that the veteran's 
irritability had decreased, and he his mood was relatively 
good.  In September, the veteran's mood was euthymic, affect 
broad, and thinking logical and organized.  A December 2002 
record noted that the veteran had no evidence of mania or 
hypomania, and was problem solving well.  In February 2003, 
the veteran reported that stress had increased, and joint 
counseling with his mother was recommended.  In March, the 
veteran's mood was euthymic, affect calm, and thinking well-
organized.  An April 2003 treatment note indicated that the 
veteran had good mood overall, low irritability, no psychotic 
features, and denied symptoms of mania, hypomania, or 
depression.  

In September 2003, the veteran stopped taking Haldol, and an 
October treatment note indicated that the veteran's thinking 
was clear, logical, and organized.  In November 2003, it was 
noted that the veteran was much less paranoid since having 
resumed medication, and his thinking remained clear, logical, 
and organized.  

In his November 2003 notice of disagreement, the veteran 
stated that he had experienced an acute chronic paranoid 
schizophrenic psychosis episode from September to October 
2003.  

In December 2003, the veteran had increased his medication to 
deal with family related stress.  The assessment noted that 
the veteran may have experienced hypomania early in October, 
but that was not currently apparent.  In February 2004, the 
veteran denied psychotic features, a month later he was 
stable and appeared to be managing well.  

At a March 2004 VA examination, the veteran related that he 
had voluntarily stopped taking his medication in September 
2003 and as a result had suffered a psychotic episode.  The 
veteran reported that he continued to have a lot of problems 
socially.  He indicated that he had a good relationship with 
his mother, and had one friend from high school.  The veteran 
stated that he was doing well at work, and had been told by a 
supervisor that he was performing more than adequately.  A 
mental status assessment found that the veteran was 
cooperative, casually dressed, well-groomed, and maintained 
good eye contact.  His speech was clear, coherent, and goal-
directed.  The veteran complained of a chronically-anxious 
mood, and he displayed a wide range of affect.  He reported 
no hallucinations since October 2003.  

The examiner noted that the veteran suffered from severe 
social impairment and moderate overall emotional and 
industrial impairment, and were he to stop taking 
antipsychotic medications the veteran would most likely 
suffer from severe social, industrial, and emotional 
impairment and would probably be unable to work due to the 
likelihood of a recurrence of hallucinations and persecutory 
delusions.  The diagnosis was Axis I, residual paranoid 
schizophrenia, and Axis V, GAF of 45.  

An April 2004 VA treatment note indicated that the veteran 
maintained good judgment and considerable insight.  The 
veteran's mood was mildly depressed, and his affect somewhat 
constricted.  His thinking was organized, logical, and 
without odd patterns or content.  In May, the assessor noted 
no return of psychotic features or suspiciousness with dosage 
increase in Haldol.  The veteran had no acute difficulties at 
work, and was well groomed, appropriate, logical, and goal 
directed.  In July 2004, the veteran was experiencing some 
situational depression due to work.  In August, the veteran 
described feeling "wound up" and had a sense of dread going 
to work.  The attending social worker noted that the veteran 
was advised to increase medication to 4 milligrams.  Later 
that month, the veteran was irritable and overwhelmed at 
work.  The veteran appeared distressed and had rapid, 
continuous blinking.  He was engaged, well-groomed, and 
logical.  Increased antipsychotic medication was considered 
likely to be effective.  The assessor noted that it was 
premature but medical retirement and Social Security 
Disability in the future ought to be considered.  

In his September 2004 substantive appeal, the veteran stated 
that his medication had increased several times to the 
current level of 4 milligrams of Haldol due to hearing 
voices, paranoia from messages, anxiety, tremors in hands, 
and stress.  Also, his sleeping pattern had been erratic, and 
the schizophrenia had affected how he handled stressful 
situations at work, home, and in the community.  

A September 2004 VA treatment note indicated that the veteran 
expressed improvement in his work and interactions with 
coworkers.  He was feeling more positive about the future, 
and denied psychotic features.  The veteran appeared less 
distressed, decreased blinking, more engaged, and well-
groomed.  In November, the veteran alternated between quick 
and repetitive blinking, and the veteran discussed personal 
efforts to make adjustments at work and home related to 
stressors.  

Given the preceding, it is evident that the veteran's 
service-connected mental disorder has not manifested to a 
degree of severity reflected by a 100 percent rating at this 
time.  Even acknowledging that the Board's inquiry is not 
necessarily strictly limited to the criteria found in the VA 
rating schedule, see Mauerhan v. Principi, 16 Vet. App. 436, 
442 (2002) (recognizing that the criteria set forth in the 
rating formula for mental disorders do not constitute an 
exhaustive list of symptoms, but rather are examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating), the veteran's various symptoms 
are not reflected in the criteria for the maximum schedular.  

That is, the veteran's VA treatment providers had not 
identified any gross impairment in thought processes or 
communication.  Rather, the veteran generally maintained 
logical and well-organized thinking during the appeal period.  
Additionally, with the possible exception of one incidence 
from September to October 2003 when the veteran voluntarily 
went off his medication, the record is generally devoid of 
persistent delusions or hallucinations.  The veteran has not 
exhibited grossly inappropriate behavior, or evidenced a 
persistent danger of hurting self or others.  Though the 
veteran has expressed varying degrees of stress associated 
with work and family situations, he has shown an intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene).  On the contrary, 
the veteran had been consistently described as well-groomed.  
Finally, pursuant to this appeal period, the veteran had 
never displayed a disorientation to time or place, nor had 
shown memory loss for names of close relatives, own 
occupation, or own name.

The veteran's disability has not resulted in such severe 
symptoms or total occupational and social impairment as 
anticipated by a 100 percent rating, and the evidence does 
not suggest any reasonable doubt concerning the level of 
disability in relation to the rating criteria at this time.  
See 38 C.F.R. § 4.3.  

Service connection for a head concussion; a bilateral knee 
disorder

A complete review of the record shows that service connection 
is not warranted for a head concussion for a bilateral knee 
disorder.  

Generally, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Regulations also provide that service connection may be 
granted for a disability diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
which was incurred in or aggravated by service.  38 C.F.R. § 
3.303(d).  

The veteran's service medical records do not contain any 
complaints or treatment of knee problems.  In June 1987, a 
treatment note indicated that the veteran had primary 
admission diagnosis of loss of consciousness, and that he had 
had a post-concussive headache.  Another treatment note 
contained the veteran's complaint of a headache across his 
eyebrows, and that when he got up from lying down he got 
dizzy.  The next day the veteran was ready to go home.  It is 
noted that in September 1991 the veteran indicated that he 
had no difficulty with muscles or bones.  There are in-
service indications that the veteran's form of exercise was 
running.

Post-service, at a June 1992 VA examination when asked about 
musculoskeletal medical history the veteran referred only to 
several broken bones as a child, and in terms of neurologic 
problems he reported a concussion in 1987 and otherwise was 
negative.  The examiner noted that the veteran's posture and 
gait were normal, and that his musculoskeletal system was 
grossly normal with normal joints and musculature over the 
lower extremities bilaterally.  

In a July 2003 statement in support of his claim the veteran 
stated that he had headaches during time prior to 1987 
through 1991, and especially 1990, and that the headaches had 
been a residual effect of his concussion.  He also asserted 
that his heightened sensitivity to stress because of his 
mental disorder created headaches.  

At an August 2003 VA examination, the veteran reported that 
in-service he had done a lot of running and parachuting, and 
had developed knee pain in the anterior part of his knee.  
The veteran reported that it always had a deep ache.  The 
examiner noted that review of the records failed to show that 
the veteran was ever seen for knee pain.  Currently, the 
veteran had knee pain in his knees twice a year with flare-up 
due to increased activity and repetitive movement.  At work, 
with repetitive lifting, he got an increase of pain about 
twice a year.  Treatment involved decreased activity.  
Objective testing found some mild tenderness to palpation 
about the infrapatellar tendon bilaterally, which had not 
affected the range of motion.  The assessment was bilateral 
infrapatellar tendonitis in both knees with mild arthritis 
seen on x-rays.  The examiner noted the etiology of 
infrapatellar tendonitis was generally over-use type injury.  
The examiner stated that it was as likely as not that the 
knee disability of infrapatellar tendonitis was due to 
overuse injury.  

At another August 2003 VA examination, the veteran recounted 
the in-service accident that caused a concussion.  After, he 
had experienced no sequelae except for nonspecific ambulation 
and speech difficulties for approximately one month, all of 
which completely resolved.  The veteran reported that a 
couple of years later he started having headaches, which were 
almost always induced by stress.  He described them as 
bitemporal and throbbing, waxed over four hours, persisted 
for another two hours, and then resolved.  The veteran denied 
any nausea, photophobia, phonophobia, or focal neurologic 
symptoms with the headaches.  The headaches occurred 
approximately every two weeks, which responded to drinking 
water, Tylenol or Motrin.  After objective testing, the 
assessment was tension-type headache.  The examiner stated 
that it was unlikely that these headaches were related to the 
history of head trauma.  Rather, the pain described was low-
grade, infrequent occurrence, were triggered by psycholgic 
stress, and it was unlikely that the veteran was 
significantly disabled by them.  The examiner also found that 
the veteran suffered from no significant residual symptoms 
related to his history of head trauma.  The neurological 
examination had been normal, and there was no suggestion of 
chronic neurological damage.  

VA treatment records from Aguust 2003 through November 2004 
shown no complaints or treatment related to knees or 
headaches.  

In March 2004, the veteran underwent another VA examination.  
He reported that his headaches had been occurring two times 
per month, and he had been headache-free since January when 
he started taking ibuprofen for muscle pain.  The veteran 
denied any other significant neurologic problems.  After 
objective testing, which included sensory testing, the 
impression was tension type headaches, which were non-
prostrating when they occurred.  The examiner noted that the 
veteran had been headache-free since January, and that the 
veteran experienced no significant disability related to 
these headaches.  

An August 2004 rating decision denied a claim of service 
connection for headaches secondary to schizoaffective 
disorder.  

At a November 2004 VA examination, the examiner noted that 
when the veteran had been assessed in 1999 at VA concerning 
his knee, he had been referred to physical therapy and was 
seen in the orthopedic clinic just twice.  Therapy lasted 
about three months at the level of one time per week.  The 
veteran reported that he had run three to seven miles three 
or four times a week the whole time during military service, 
and he had not been able to do a lot of running since 
discharge.  The veteran was not running at that the present 
time.  The veteran stated that his knees were now better.  
The examiner noted that at the previous C&P examination it 
had been felt that the veteran had had essentially normal 
knee joints but patellar tendonitis, which was a condition of 
an overuse situation probably due to running practice before 
the VA examination.  The veteran reported that he had lost no 
time at work secondary to his knees except for some physical 
therapy in 1999.  

Physical assessment showed full range of motion and no 
tenderness for either knee.  There was no effusion, and he 
had normal musculature strength.  On x-ray, the veteran had 
minimal arthritis changes consistent with his age in both 
knees, and the patellofemoral joints were excellent with no 
signs of arthritic change.  The examiner stated that he 
agreed with the August 2003 examiner that the veteran had 
then had patellar tendonitis, which was secondary to over 
activity but less than likely related to parachute jumps.  It 
was further observed that it had been 20 years since the 
veteran's discharge, and he had had minimal complaints of 
knee joint problems with only anterior knee pain on excessive 
running.  The examiner believed that it was less than likely 
that damage to the knee joints occurred during the veteran's 
service activities including parachute jumping.  
Additionally, it was asserted that if in the future the 
veteran had more rapid degeneration of the knee joint than 
usual that the preceding opinion should probably be reviewed.  
The examiner finally noted that the present time, however, 
the veteran's knees were normal for his age.   

Given the preceding evidence, a crucial element of service 
connection has not been met concerning residuals of a head 
concussion and a bilateral knee disorder.  Particularly, 
separate from the issues of in-service incurrence or an 
etiological relationship between a disability and military 
service, the medical evidence indicates that the veteran does 
not currently suffer from a chronic disability related to a 
concussion for a bilateral knee problem.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992) (recognizing that the 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation such that a claimant 
must first have a disability to be considered for service 
connection).

VA examinations in August 2003 and March 2004 failed to 
identify any neurological residuals of an in-service 
concussion, and VA treatment records have not identified any 
neurological problems.  Similarly, the most recent VA 
examination found that the veteran had normal knees for his 
age.  To the extent that he had had tendonitis at a previous 
VA examination, it does not appear that such a condition was, 
in fact, chronic, given the findings at the November 2004 VA 
examination.  The VA examination reports, given their 
thorough review and testing, are properly relied upon to make 
this finding.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) (holding that because the Board may not rely on its 
own unsubstantiated medical conclusions, it must rely on an 
informed medical opinion in order to adjudicate a claim); see 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (recognizing 
that factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion.); see also Claiborne 
v. Nicholson, 19 Vet. App. 181, 186 (2005) (holding that an 
assessment of the probative value of a medical opinion should 
based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical opinion that the physician reaches).  

Additionally, though it is undisputed that a lay person is 
competent to offer evidence as to facts within his personal 
knowledge, such as the occurrence of an in-service injury or 
symptoms, without, however, the appropriate medical training 
or expertise, a lay person is not competent to render an 
opinion on a medical matter, such as, in this case, the 
diagnosis of a chronic disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 292, 294-95 (1991).  Hence, any lay 
assertions in this regard have no probative value.  In this 
regard, the Court has held that "where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required."  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

As the preponderance of the probative evidence is against the 
claims, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

A rating in excess of 70 percent for service-connected 
paranoid schizophrenia is denied.

Service connection for a head concussion is denied.

Service connection for a bilateral knee disorder is denied.  



REMAND

In light of the VCAA, additional evidentiary development is 
necessary.  

The veteran's service medical records show that in 1987 the 
veteran suffered a concussion.  A June 11 treatment note 
contained the veteran's claim that when he got up he was 
dizzy and it felt like he was going to fall down.  The 
veteran described that it seemed to take an extra second for 
the impulse to go from head to feet to be able to walk.

Post-service, at a December 1998 VA examination, the veteran 
reported that he was taking medication for vertigo.

At a September 2003 VA examination, the veteran stated that 
he had experienced transient vertigo a couple of years after 
the concussion.  The episodes usually occurred in bed while 
turning over, and during the day the episode usually lasted 
for less than an hour.  The sensation was one of horizontal 
spinning.  Over the past years he had had approximately one 
episode a year.  Testing was generally unremarkable, and the 
examiner's impression was probable benign paroxysmal 
positional vertigo.  The examiner stated that the 
relationship to his service-related head injury was somewhat 
vague inasmuch as he had not episodes until approximately two 
years later.  Benign paroxysmal positional vertigo could 
occur spontaneously due to migratory utricular otoliths 
stimulating the cupulae of the semicircular canals.  

A November 2004 treatment note indicated a past medical 
history of vertigo, 3-4 episodes, most likely labyrinthitis 
versus benign positional vertigo.  

It does not appear, however, that the September 2003 VA 
examiner reviewed the claims file, and particularly the 
veteran's service medical records that cited dizziness after 
the concussion.  In order to properly assist the veteran, a 
remand is necessary.  See Wilson v. Derwinski, 2 Vet. App. 
16, 21 (1991) (recognizing that when the evidence before the 
BVA is inadequate, a remand is required for a contemporaneous 
and thorough examination, which takes into account the 
records of prior medical treatment, so that the evaluation of 
the veteran's disability will be a fully informed one).

Accordingly, the case is REMANDED for the following action:

1.  The RO should send letter that 
complies with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), such 
that the veteran is provided relevant 
information concerning a disability rating 
and effective date.  

2.  The veteran should be provided a VA 
examination for the purpose of a nexus 
opinion.  The examiner should review the 
claims file, and clarify a current 
diagnosis concerning any vertigo.  Then, 
upon considering an in-service notation of 
dizziness after a 1987 concussion in 
conjunction with the veteran's 
symptomological complaints over the years, 
the examiner should opine whether it is at 
least as likely as not that any current 
vertigo is causally related to service.

3.  Then, the RO should readjudicate a 
claim of service connection for vertigo.  
If the determination remains unfavorable 
to the veteran, the RO must issue a 
supplemental statement of the case and 
provide him a reasonable period of time in 
which to respond before this case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


